Exhibit 10.1

AMENDMENT NUMBER THREE

TO CREDIT AGREEMENT

THIS AMENDMENT NUMBER THREE TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 31, 2008, is entered into by and between JMP GROUP LLC, a Delaware
limited liability company (“Borrower”) and CITY NATIONAL BANK, a national
banking association (“Lender”) in light of the following:

W I T N E S S E T H

WHEREAS, Borrower and Lender are party to that certain Credit Agreement, dated
as of August 3, 2006 (as so amended and as otherwise amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrower has requested that Lender amend the Credit Agreement as set
forth herein; and

WHEREAS, subject to the terms and conditions set forth herein, Lender is willing
to provide the amendment as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Credit
Agreement as follows:

1. DEFINITIONS. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

2. AMENDMENTS TO CREDIT AGREEMENT.

(a) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “Extended Revolving Commitment Termination Date”, “Extension
Notice”, “Fixed Charges”, “Fixed Charge Coverage Ratio” and “Revolving
Commitment Termination Date”.

(b) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions therein in proper alphabetical order or amending and
restating the following definitions in their entirety, as the case may be:

“Borrowing” means a borrowing under the Revolving Credit Facility consisting of
a Revolving Loan made by Lender to Borrower or a Term Loan made by Lender to
Borrower, as the context requires.

“Final Payment Date” means December 31, 2013.

“Final Revolving Commitment Termination Date” means the earlier to occur of
(a) December 31, 2010; or (b) such earlier date on which the Revolving Loans
shall become due and payable in accordance with the terms of this Agreement and
the other Loan Documents.

“Initial Term Loan” has the meaning set forth in Section 2.1A(a).

 

1



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, with respect to Borrower and its Subsidiaries
for the twelve month period ending on any date, the ratio of (A) EBITDA for such
period to (B) Interest Expense for such period.

“Liquidity” means, as of any date of determination, the sum of Borrower’s and
its Subsidiaries (a) cash, (b) Cash Equivalents, (c) Marketable Securities and
(d) any investments in funds that are managed by Borrower and which invest
primarily in cash, Cash Equivalents and Marketable Securities so long as the
Borrower may withdraw such investments in immediately available funds upon 30
days prior notice.

“Loan” or “Loans” means a Revolving Loan or a Term Loan, as the context
requires.

“Marketable Securities” means any equity securities listed on a securities
exchange that has registered with the SEC under Section 6 of the Securities
Exchange Act of 1934.

“Revolving Credit Facility Commitment” means $21,000,000.

“Revolving Loan” means a loan made by Lender to Borrower pursuant to Section 2.1
of the Agreement.

“Term Loan” means the Initial Term Loan and any term loan into which a Revolving
Loan is converted pursuant to Section 2.3(e) of the Agreement.

“Third Amendment” means that certain Amendment Number Three to the Credit
Agreement dated as of December 31, 2008, by and between Borrower and Lender.

“Third Amendment Effective Date” means the date, if ever, that all of the
conditions set forth in Section 4 of the Third Amendment shall be satisfied (or
waived by Lender in its sole discretion).

(c) Section 2.1 of the Credit Agreement is hereby amended by deleting the terms
“Loan” and “Loans” from such section and by substituting in lieu thereof, the
terms “Revolving Loan” and “Revolving Loans”, respectively.

(d) Section 2 of the Credit Agreement is hereby amended by inserting a new
Section 2.1A immediately following Section 2.1 as follows:

“2.1A Term Loan.

(a) Borrower acknowledges and agrees that the outstanding principal balance of
all Revolving Loans as of the Third Amendment Effective Date is equal to
$8,680,849.00 and that as of the Third Amendment Effective Date such Revolving
Loans shall be deemed converted into a term loan (the “Initial Term Loan”). The
principal of the Initial Term Loan shall be repaid on the following dates and in
the following amounts:

 

2



--------------------------------------------------------------------------------

Date

   Installment Amount

March 31, 2009

   $ 434,042.45

June 30, 2009

   $ 434,042.45

September 30, 2009

   $ 434,042.45

December 31, 2009

   $ 434,042.45

March 31, 2010

   $ 434,042.45

June 30, 2010

   $ 434,042.45

September 30, 2010

   $ 434,042.45

December 31, 2010

   $ 434,042.45

March 31, 2011

   $ 434,042.45

June 30, 2011

   $ 434,042.45

September 30, 2011

   $ 434,042.45

December 31, 2011

   $ 434,042.45

March 31, 2012

   $ 434,042.45

June 30, 2012

   $ 434,042.45

September 30, 2012

   $ 434,042.45

December 31, 2012

   $ 434,042.45

March 31, 2013

   $ 434,042.45

June 30, 2013

   $ 434,042.45

September 30, 2013

   $ 434,042.45

Final Payment Date

   $ 434,042.45

The outstanding unpaid principal balance and all accrued and unpaid interest on
the Initial Term Loan shall be due and payable on the earlier of (i) the Final
Payment Date and (ii) the date of the acceleration of the Initial Term Loan in
accordance with the terms hereof. All principal of, interest on, and other
amounts payable in respect of the Initial Term Loan shall constitute
Obligations.”

 

3



--------------------------------------------------------------------------------

(e) Section 2.2 of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

“Borrower shall designate each Borrowing under the Revolving Credit Facility as
a Base Rate Borrowing or a LIBOR Rate Borrowing in the Request for Borrowing or
Request for Conversion/Continuation given to Lender in accordance with
Section 2.6 or Section 2.7. On the Third Amendment Effective Date the
outstanding principal amount of the Initial Term Loan shall continue to bear
interest at the same rate applicable to Revolving Loans that were converted into
the Initial Term Loan. At any time after the Third Amendment Effective Date, the
Borrower may designate all or any portion of the Initial Term Loan as a Base
Rate Borrowing or a LIBOR Rate Borrowing in a Request for
Conversion/Continuation given to Lender in accordance with Section 2.7.”

(f) Section 2.3(b)(i) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

“(i) the Base Rate, or”

(g) Section 2.3(c)(i) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

“(i) the LIBOR Rate plus 2.25 percentage points, and”

(h) Section 2.3(e) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

“(e) On the Final Revolving Commitment Termination Date, the outstanding
principal balance of all Revolving Loans shall be deemed converted into a single
term loan, which shall be repayable in 12 equal quarterly principal
installments, each in an amount equal to 1/12th of the outstanding principal
balance of such term loan as of the date of conversion, on the first day of each
fiscal quarter of Borrower thereafter, with all unpaid amounts due and payable
on the Final Payment Date.”

(i) Section 2.4 of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

“2.4 Default Rate. Upon the occurrence and during the continuance of an Event of
Default, all Obligations (except for Bank Product Obligations) shall bear
interest at a rate equal to (i) the Base Rate, plus (ii) 3.00 percentage points.
All amounts payable under this Section 2.4 shall be immediately due and payable
without the requirement of notice or demand.”

(j) Section 2.8(c) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

“(c) All prepayments of the Loans made pursuant to Section 2.8(b) shall be
applied, first, to the outstanding principal amount of the Revolving Loan, until
paid in full, and second, to cash collateralize the Letters of Credit in an
amount equal to 105% of the then extant Letter of Credit Usage, until paid in
full.”

 

4



--------------------------------------------------------------------------------

(k) Section 2.9 of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

“2.9 Voluntary Prepayments. Borrower shall have the right, at any time and from
time to time, to prepay the Loans without penalty or premium. Borrower shall
give Lender notice of any such prepayment with respect to Base Rate Loans and
not less than 3 Eurodollar Business Days prior written notice of any such
prepayment with respect to LIBOR Rate Loans. In each case, such notice shall
specify the date on which such prepayment is to be made (which shall be a
Business Day or Eurodollar Business Day, as applicable), whether the Loan to be
prepaid is a Revolving Loan or a Term Loan and the amount of such prepayment.
Each such prepayment shall be in an aggregate minimum amount of $250,000, and
integral multiples of $50,000 in excess of such amount, in each case, and shall
include interest accrued on the amount prepaid to, but not including, the date
of payment in accordance with the terms hereof (or, in each case, such lesser
amount constituting the amount of all Loans then outstanding). All prepayments
of a Term Loan made pursuant to this Section 2.9 shall be applied against the
remaining installments of principal due in respect thereof in the inverse order
of maturity. The foregoing to the contrary notwithstanding, (x) Borrower may not
make a partial principal prepayment on a LIBOR Rate Loan; and (y) Borrower may
prepay the full outstanding principal balance on a LIBOR Rate Loan prior to the
end of the Interest Period, provided, that such prepayment is accompanied by a
fee (“LIBOR Prepayment Fee”) equal to the amount, if any, by which (i) the
additional interest which would have been earned by Lender had the LIBOR Rate
Loan not been prepaid, at the LIBOR Rate that would have been applicable
thereto, for the period from the date of such prepayment to the last day of the
then current Interest Period therefore, exceeds (ii) the interest which would
have been recoverable by Lender by placing the amount of the LIBOR Rate Loan on
deposit in the LIBOR market for a period starting on the date on which it was
prepaid and ending on the last day of the applicable Interest Period. Lender’s
calculation of the LIBOR Prepayment Fee will be deemed conclusive absent
manifest error.”

(l) Section 6.14(a) and Section 6.14(b) of the Credit Agreement are hereby
amended by amending and restating such sections in their entirety as follows:

“(a) [Intentionally Omitted.]

(b) [Intentionally Omitted.]”

(m) Section 6.14(d) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

“(d) Minimum Interest Coverage Ratio. Fail to maintain an Interest Coverage
Ratio for Borrower and its Subsidiaries, measured as of the last day of each
fiscal quarter of Borrower during such period, for each twelve month period
ending on any such date, of at least 2.00:1.00.”

 

5



--------------------------------------------------------------------------------

(n) Section 6.14 of the Credit Agreement is hereby amended by inserting a new
Section 6.14(e) immediately following Section 6.14(d) as follows:

“(e) Minimum Liquidity. Fail to maintain Liquidity for Borrower and its
Subsidiaries at all times of at least an amount equal to the sum of (i) the
principal amount of all outstanding Loans, plus (ii) the Letter of Credit Usage,
plus (iii) $20,000,000.”

(o) Section 7.2(b) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

“(b) In the case of any other Event of Default, Lender, by written notice to
Borrower, may declare the Revolving Credit Facility Commitment hereunder
terminated and the unpaid principal amount of and any accrued and unpaid
interest on the Loans and any other amounts owing hereunder or under the Loan
Documents to be, and the same immediately shall become due and payable, without
presentment, demand, protest, further notice, or other requirements of any kind,
all of which are hereby expressly waived by Borrower.

Upon acceleration, Lender (without notice to or demand upon Borrower, which are
expressly waived by Borrower to the fullest extent permitted by law), shall be
entitled to proceed to protect, exercise, and enforce its rights and remedies
hereunder or under the other Loan Documents, or any other rights and remedies as
are provided by law or equity. Lender may determine, in its sole discretion, the
order and manner in which Lender’s rights and remedies are to be exercised. All
payments received by Lender shall be applied as follows (regardless of how
Lender may treat the payments for the purpose of its own accounting): first, to
all out-of-pocket costs and expenses (including reasonable attorneys fees and
expenses) actually incurred by Lender in enforcing any Obligation of Borrower
hereunder, or in collecting any payments due hereunder or under the other Loan
Documents, or which Borrower is required to pay to Lender pursuant to
Section 8.1 hereof, until paid in full; second, to any fees then due to Lender
under the Loan Documents until paid in full; third, to any accrued and unpaid
interest on the Loans, until paid in full; fourth, ratably (i) to pay the
principal of all Terms Loans owing to Lender in inverse order of maturity until
paid in full, (ii) to pay the principal of all Revolving Loans owing to until
paid in full, (iii) to be held by Lender as cash collateral, until an amount up
to 105% of the Letter of Credit Usage is so held, and (iv) to pay all Bank
Product Obligations; and fifth, to any other Obligations, until paid in full.”

(p) Schedule 3 to Exhibit C-1 to the Credit Agreement is hereby amended by
replacing such schedule in its entirety with Schedule 3 attached hereto as
Exhibit A.

3. REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants to
Lender as follows:

(a) Borrower has the requisite power and authority to execute and deliver this
Amendment and the authority to perform its obligations hereunder and under the
Loan Documents to which it is a party. The execution, delivery, and performance
of this Amendment and the performance by Borrower of each Loan Document to which
it is a party (i) have been duly approved by all necessary action and no other
proceedings are necessary to consummate such transactions; and (ii) are not in
contravention of (A) any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court or governmental
authority binding on it, (B) the terms of its organizational documents, or
(C) any provision of any contract or undertaking to which it is a party or by
which any of its properties may be bound or affected;

 

6



--------------------------------------------------------------------------------

(b) This Amendment has been duly executed and delivered by Borrower. This
Amendment will, upon its effectiveness in accordance with the terms hereof, and
each Loan Document to which Borrower is a party is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, and is in full force and effect except as such validity and
enforceability is limited by the laws of insolvency and bankruptcy, laws
affecting creditors’ rights and principles of equity applicable hereto;

(c) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower;

(d) Borrower does not have any actual or potential claim or cause of action
against Lender for any actions or events occurring on or before the date hereof,
and Borrower hereby waives and releases any right to assert same;

(e) No Default or Event of Default has occurred and is continuing on the date
hereof or as of the date of the effectiveness of this Amendment after giving
effect to this Amendment; and

(f) The representations and warranties in the Credit Agreement and the other
Loan Documents are true and correct in all respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).

4. CONDITIONS PRECEDENT TO THIS AMENDMENT. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:

(a) Lender shall have received this Amendment, duly executed by Borrower, and
the same shall be in full force and effect;

(b) Lender shall have received a reaffirmation and consent substantially in the
form attached hereto as Exhibit B, duly executed and delivered by each
Subsidiary of Borrower that is listed on the signature pages thereof.

(c) Lender shall have received an updated form FR U-1, with Part I fully
completed and executed by Borrower, together with the information necessary in
order for Lender to complete the disclosures required in Part II and Part III of
such form;

(d) Borrower shall have paid to Lender the Amendment Fee in immediately
available funds;

(e) The representations and warranties in the Credit Agreement and the other
Loan Documents shall be true and correct in all respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 

7



--------------------------------------------------------------------------------

(f) No Default or Event of Default shall have occurred and be continuing as of
the date of the effectiveness of this Amendment after giving effect to this
Amendment; and

(g) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower.

5. AMENDMENT FEE. On or before the date hereof, the Borrower shall pay to Lender
an amendment fee in the amount of $74,202 (“Amendment Fee”) in immediately
available funds, which Amendment Fee shall be retained by the Lender. Such
Amendment Fee shall be fully earned and non-refundable on the date hereof.

6. CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

7. ENTIRE AMENDMENT; EFFECT OF AMENDMENT. This Amendment, and terms and
provisions hereof, constitute the entire agreement among the parties pertaining
to the subject matter hereof and supersedes any and all prior or contemporaneous
amendments relating to the subject matter hereof. Except for the amendments to
the Credit Agreement expressly set forth in Section 2 hereof, the Credit
Agreement and other Loan Documents shall remain unchanged and in full force and
effect. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of or as an
amendment of any right, power, or remedy of the Lenders as in effect prior to
the date hereof. The amendments set forth herein are limited to the specifics
hereof, shall not apply with respect to any facts or occurrences other than
those on which the same are based, shall not excuse future non-compliance with
the Credit Agreement, and shall not operate as a consent to any further or other
matter, under the Loan Documents. To the extent any terms or provisions of this
Amendment conflict with those of the Credit Agreement or other Loan Documents,
the terms and provisions of this Amendment shall control. This Amendment is a
Loan Document.

8. COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of this
Amendment by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

9. MISCELLANEOUS.

(a) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Credit Agreement shall mean and refer to the Credit
Agreement as amended by this Amendment.

 

8



--------------------------------------------------------------------------------

(b) Upon the effectiveness of this Amendment, each reference in the Loan
Documents to the “Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Credit Agreement shall mean and refer to the
Credit Agreement as amended by this Amendment.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

BORROWER:    

JMP GROUP LLC,

a Delaware limited liability company

    By:   /s/ Joseph A. Jolson       Title:   Chief Executive Officer



--------------------------------------------------------------------------------

LENDER:    

CITY NATIONAL BANK,

a national banking corporation

    By:   /s/ Aaron Cohen       Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE 3

1. Minimum Net Worth. Borrower’s and its Subsidiaries’ Net Worth for the fiscal
quarter ending _________, ________ is $            , which amount [is/is not]
greater than or equal to the amount set forth in Section 6.14(c) of the Credit
Agreement.

2. Minimum Interest Coverage Ratio.1 Borrower’s and its Subsidiaries’ Interest
Coverage Ratio, measured on a fiscal quarter-end basis, for the twelve month
period ending _________, ________ is ____: 1.00, which Interest Coverage Ratio
[is/is not] greater than or equal to the Interest Coverage Ratio set forth in
Section 6.14(d) of the Credit Agreement.

3. Minimum Liquidity. Borrower’s and its Subsidiaries’ Liquidity on the last day
of the fiscal quarter ending _________, ________ is $            , which amount
[is/is not] greater than or equal to the amount set forth in Section 6.14(e) of
the Credit Agreement.

 

 

1

To be measured from and after the date when the Revolving Facility Credit
Commitment has been terminated.



--------------------------------------------------------------------------------

EXHIBIT B

REAFFIRMATION AND CONSENT

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in (a) that certain Credit Agreement entered into
between JMP GROUP LLC, a Delaware limited liability company (“Borrower”), and
CITY NATIONAL BANK, a national banking association (“Lender”), dated as of
August 3, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), and (b) that certain Amendment Number
Three to Credit Agreement, dated as of December ___, 2008 (the “Amendment”) by
and among Borrower and Lender. The undersigned hereby (a) represents and
warrants to Lender that the execution, delivery, and performance of this
Reaffirmation and Consent are within its powers, have been duly authorized by
all necessary action, and are not in contravention of any law, rule, or
regulation, or any order, judgment, decree, writ, injunction, or award of any
arbitrator, court, or governmental authority, or of the terms of its charter or
bylaws, or of any contract or undertaking to which it is a party or by which any
of its properties may be bound or affected; (b) consents to the transactions
contemplated by the Amendment and by each amendment to any Loan Document
executed on or before the date hereof; (c) acknowledges and reaffirms its
obligations owing to Lender under any Loan Documents to which it is a party; and
(d) agrees that each of the Loan Documents to which it is a party is and shall
remain in full force and effect. Although each of the undersigned has been
informed of the matters set forth herein and has acknowledged and agreed to
same, each understands that Lender has no obligation to inform it of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty. Delivery of an executed
counterpart of this Reaffirmation and Consent by telefacsimile or electronic
mail shall be equally as effective as delivery of an original executed
counterpart of this Reaffirmation and Consent. Any party delivering an executed
counterpart of this Reaffirmation and Consent by telefacsimile or electronic
mail also shall deliver an original executed counterpart of this Reaffirmation
and Consent but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this
Reaffirmation and Consent. This Reaffirmation and Consent shall be governed by
the laws of the State of California.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

JMP ASSET MANAGEMENT LLC,

a Delaware limited liability company

By:     Title:    

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT

TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT]